 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
     CATHERINE E. M,                 )           CASE NO.: CV 17-4680 FFM
12                                   )
                      Plaintiff,     )
13                                   )           JUDGMENT
                 v.                  )
14                                   )
     NANCY A. BERRYHILL, Acting      )
15   Commissioner of Social Security )
     Administration,                 )
16                                   )
                      Defendant.     )
17   ______________________________ )
18
           The Court having entered an Order pursuant to Sentence 4 of 42 U.S.C. §
19
     405(g),
20
           IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-
21
     captioned action is remanded to the Commissioner of Social Security for further
22
     proceedings consistent with the Order dated December 10, 2018.
23
24
     DATED: December 10, 2018
25                                                  /S/ FREDERICK F. MUMM
26
                                                       FREDERICK F. MUMM
                                                    United States Magistrate Judge
27
28
